Exhibit 10.1

June 15, 2011

 

To:   ATP Oil and Gas Corporation   4600 Post Oak Place, Suite 100   Houston,
Texas 77027   Attn: John Tschirhart   Tel: (713) 622-3311   Fax: (713) 622-5101
From:   Credit Suisse International   c/o Credit Suisse Securities USA LLC  
Eleven Madison Avenue   New York, NY 10010-3629 Re:   Issuer Share Option
Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Share Option Transaction entered into between us on
the Trade Date specified below (the “Transaction”). This Confirmation amends and
restates the issuer share option transaction confirmation between the parties
hereto dated June 15, 2011 (internal reference 375283) in its entirety. This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.

In this Confirmation, “CS” means Credit Suisse International, “Counterparty”
means ATP Oil and Gas Corporation and “Agent” means Credit Suisse Securities
(USA) LLC, in its capacity as agent.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions
(together with the Annex thereto, the “2000 Definitions”) and the 2002 ISDA
Equity Derivatives Definitions (the “Equity Definitions” and, together with the
2000 Definitions, the “Definitions”), each as published by the International
Swaps and Derivatives Association, Inc., are incorporated into this
Confirmation. In the event of any inconsistency between the 2000 Definitions and
the Equity Definitions, the Equity Definitions will govern. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. The Transaction is a Share Option Transaction within the meaning
set forth in the Equity Definitions.

This Confirmation shall supplement, form a part of and be subject to an
agreement (the “Agreement”) in the form of the 1992 ISDA Master Agreement
(Multicurrency - Cross Border) (the “ISDA Form”), as published by the
International Swaps and Derivatives Association, Inc., as if CS and Counterparty
had executed the ISDA Form (without any Schedule thereto, except as provided
herein) on the Trade Date, and this Confirmation shall be the only Confirmation
under such Agreement. All provisions contained in the Agreement are incorporated
into and shall govern this Confirmation except as expressly modified below. This
Confirmation evidences a complete and binding agreement between you and us as to
the terms of the Transaction to which this Confirmation relates and replaces any
previous agreement between us with respect to the subject matter hereof. This
Confirmation shall be deemed to supplement, form part of and be subject to the
Agreement. The Agreement and this Confirmation will be governed by and construed
in accordance with the laws of the State of New York without reference to choice
of law doctrine and each party hereby submits to the jurisdiction of the Courts
of the State of New York.

If there exists any ISDA Master Agreement between CS and Counterparty or any
confirmation or other agreement between CS and Counterparty pursuant to which an
ISDA Master Agreement is deemed to exist between CS and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which CS and Counterparty
are parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Trade Date:

   June 15, 2011

Option Style:

   European

Option Type:

   Call

Seller:

   CS

Buyer:

   Counterparty

Shares:

   The common stock, par value USD 0.001 per share, of Counterparty (Exchange
symbol: ATPG) (sometimes referred to herein as the “Issuer”).

Components:

   The Transaction shall consist of individual Components each with the terms
and conditions as set forth in this Confirmation. The payments and deliveries to
be made upon settlement of the Transaction shall be determined separately for
each Component as if such Component were a separate Transaction.

Number of Options:

   14,076,563 in the aggregate with respect to the Transaction, subject to the
next sentence. For purposes of determining the payments and deliveries to be
made upon settlement of any Component, the Number of Options for such Component
shall be as set forth in Annex A hereto, subject to adjustments as provided
herein

Strike Price:

   USD 22.20.

Cap Price:

   USD 27.50.

Exchange:

   NASDAQ Global Select Market.

Related Exchange:

   All Exchanges.

Premium:

   USD 26,506,250.

Premium Payment Date:

   June 20, 2011.

Procedure for Exercise:

  

Expiration Date:

   For each Component, the Expiration Date shall be the date specified as such
for such Component in Annex A (or, if such date is not a Scheduled Trading Day,
the next following Scheduled Trading Day that is not already an Expiration Date
for another Component); provided that, notwithstanding anything to the contrary
in the Equity Definitions, if such date is a Disrupted Day, the Calculation
Agent may, if appropriate in light of market conditions, regulatory

 

2



--------------------------------------------------------------------------------

   considerations or otherwise, take any or all of the following actions: (i)
postpone the Expiration Date for such Component to the first succeeding
Scheduled Trading Day that is not a Disrupted Day and that is not or is not
deemed to be already an Expiration Date in respect of any other Component, or
(ii) determine that such Expiration Date is a Disrupted Day only in part, in
which case the Calculation Agent shall determine the Settlement Price in
relation to the Valuation Date for such Expiration Date based on transactions or
Rule 10b-18 eligible transactions, as applicable, occurring before such Market
Disruption Event occurred or after such Market Disruption Event ceased, as
applicable; provided that if the Expiration Date for any Component has not
occurred pursuant to clause (i) above on or prior to the Final Disruption Date,
then the Calculation Agent may, in its sole discretion, elect that the Final
Disruption Date shall be the Expiration Date for such Component (irrespective of
whether such day is an Expiration Date in respect of any other Component), in
which case the Settlement Price in relation to the Valuation Date for such
Component shall be the per Share value of the Shares on such Expiration Date as
determined by the Calculation Agent. Such determinations will be based on, among
other factors, the duration of any Market Disruption Event and the volume,
historical trading patterns and price of the Shares. For the avoidance of doubt,
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date.

Market Disruption Events:

   The first sentence of Section 6.3(a) of the Equity Definitions is hereby
amended by (A) by deleting the words “during the one hour period that ends at
the relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” in the third, fourth and fifth
lines thereof, and (B) by replacing the words “or (iii) an Early Closure.”
therein with “(iii) an Early Closure, or (iv) a Regulatory Disruption.”   
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

   Any event that CS, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by CS, and
including without limitation Sections 9 or 10 of the Securities Exchange Act of
1934, as amended (the

 

3



--------------------------------------------------------------------------------

   “Exchange Act”), Rule 10b-18, Rule 10b-5 and Regulation 14E under the
Exchange Act, and Regulation M), for CS to refrain from or decrease any market
activity in connection with the Transaction. CS shall notify Counterparty as
soon as reasonably practicable that a Regulatory Disruption has occurred and the
Expiration Dates affected by it.

Final Disruption Date:

   The eighth Scheduled Trading Day following the final scheduled Expiration
Date set forth in Annex A.

Automatic Exercise:

   Applicable (i) as if Cash Settlement applied to the Transaction under Section
3.4 of the Equity Definitions, if Counterparty elects Net Share Settlement
hereunder, or (ii) as if Physical Settlement applied to the Transaction under
Section 3.4 of the Equity Definitions, if Counterparty elects Physical
Settlement hereunder; provided, that for purposes of Section 3.4 of the Equity
Definitions, “ shall mean, in respect of any Component, that the Reference Price
for such Component is greater than the Strike Price.

Valuation Terms:

  

Valuation Date:

   For each Component, the Expiration Date for such Component.

VWAP Price:

   For any Exchange Business Day, the dollar volume weighted average price per
Share for such Exchange Business Day based on transactions executed during such
Exchange Business Day, as reported on Bloomberg Page “ATPG<Equity>AQR” (or any
successor thereto) or, in the event such price is not so reported on such
Exchange Business Day for any reason or is, in the reasonable determination of
the Calculation Agent, erroneous, as reasonably determined by the Calculation
Agent.

10b-18 VWAP Price:

   For any Exchange Business Day, the Rule 10b-18 dollar volume weighted average
price per Share for such Exchange Business Day based on transactions executed
during such Exchange Business Day, as reported on Bloomberg Page
“ATPG<Equity>AQR SEC” (or any successor thereto) or, in the event such price is
not so reported on such Exchange Business Day for any reason or is, in the
reasonable determination of the Calculation Agent, erroneous, as reasonably
determined by the Calculation Agent.

Settlement Terms:

  

For each Component:

  

Settlement Method:

   At the option of the Electing Party, (x) Net Share Settlement or (y) Physical
Settlement.

Electing Party

   Counterparty

 

4



--------------------------------------------------------------------------------

Settlement Method Election Date:

   The fifth Scheduled Trading Day preceding the first scheduled Expiration
Date.

Net Share Settlement:

   On the Settlement Date, CS shall deliver to Counterparty a whole number of
Shares equal to the Number of Shares to be Delivered.

Physical Settlement:

   Notwithstanding the provisions of Section 9.1(a) of the Equity Definitions,
on the Settlement Date, Counterparty shall pay to CS the Strike Price multiplied
by the number of Options exercised on the Exercise Date, and CS shall deliver to
Counterparty the Number of Shares to be Delivered and will pay to Counterparty
the Fractional Share Amount, if any.

Number of Shares to be Delivered:

   If Net Share Settlement applies, a number of Shares equal to (x) the Option
Cash Settlement Amount for the Exercise Date (determined as if Cash Settlement
were applicable) divided by (y) the Settlement Price.    If Physical Settlement
applies, then notwithstanding the provisions of Section 9.5(a) of the Equity
Definitions,    (i) if the Settlement Price is greater than the Strike Price but
less than or equal to the Cap Price, a number of Shares equal to the number of
Options exercised on the Exercise Date;    (ii) if the Settlement Price is
greater than the Cap Price, a number of Shares equal to (x) the number of
Options exercised on the Exercise Date, minus (y) (A) the Settlement Price minus
the Cap Price, divided by (B) the Settlement Price, multiplied by (C) the number
of Options exercised on such Exercise Date; and    (iii) if the Settlement Price
is less than or equal to the Strike Price, zero.

Settlement Price:

   If Net Share Settlement applies, the VWAP Price for the Valuation Date;
provided that if the 10b-18 VWAP Price for the Valuation Date is greater than
the Cap Price, then the Settlement Price shall be such 10b-18 VWAP Price.    If
Physical Settlement applies, the 10b-18 VWAP Price.

Strike Price Differential:

   With respect to Net Share Settlement,    (i) if the Settlement Price is
greater than the Strike Price but less than or equal to the Cap Price, the
Settlement Price minus the Strike Price;    (ii) if the Settlement Price is
greater than the Cap Price, the Cap Price minus the Strike Price; and

 

5



--------------------------------------------------------------------------------

     (iii) if the Settlement Price is less than or equal to the Strike
Price, zero.

Settlement Date:

   The date that follows the final Expiration Date by one Settlement Cycle.

Other applicable provisions:

   In the case of Net Share Settlement, the provisions of Sections 9.1(c), 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws that exist as a result of the fact
that Counterparty is the Issuer of the Shares) and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

Share Adjustments:

  

For each Component:

  

Method of Adjustment:

   Calculation Agent Adjustment; provided that notwithstanding anything to the
contrary in the Equity Definitions, the Calculation Agent may make adjustments
to one or more terms of the Transactions to account for changes in the price of
the Shares or changes in volatility, expected dividends, stock loan rate or
liquidity relevant to the Shares as a result of any such corporate event.

Extraordinary Events:

  

New Shares:

   In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Share for Share:

   The definition of “Share-for-Share” set forth in 12.1(f) of the Equity
Definitions is hereby amended by the deletion of the parenthetical in clause (i)
thereof.

Consequences of Merger Events:

  

(a) Share-for-Share:

   Modified Calculation Agent Adjustment.

(b) Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination).

(c) Share-for-Combined:

   Component Adjustment.

Tender Offer:

   Applicable; provided that (i) Section 12.1(l) of the Equity Definitions shall
be amended (x) by deleting the parenthetical in the fifth line thereof, (y) by

 

6



--------------------------------------------------------------------------------

  replacing “that” in the fifth line thereof with “whether or not such
announcement” and (z) by adding immediately after the words “Tender Offer” in
the fifth line thereof “, and any publicly announced change or amendment to such
an announcement (including the announcement of an abandonment of such
intention)” and (ii) Sections 12.3(a) and 12.3(d) of the Equity Definitions
shall each be amended by replacing each occurrence of the words “Tender Offer
Date” by “Announcement Date.”

Consequences of Tender Offers:

   

(a) Share-for-Share:

  Modified Calculation Agent Adjustment.

(b) Share-for-Other:

  Modified Calculation Agent Adjustment.

(c) Share-for-Combined:

  Modified Calculation Agent Adjustment.

Nationalization, Insolvency or Delisting:

  Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed or re-traded on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed or re-traded on any such
exchange, such exchange shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

   

(a) Change in Law:

  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by replacing the word “Shares” where it appears
in clause (X) thereof with the words “Hedge Position” and (iii) by immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by Seller on the Trade Date”; provided further that (i)
any determination as to whether (A) the adoption of or any change in any
applicable law or regulation (including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute) or (B) the promulgation of or any
change in the interpretation by any court, tribunal or regulatory authority with
competent jurisdiction of any applicable law or regulation (including any action
taken by a taxing authority), in each case, constitutes a “Change in Law” shall
be made without regard to Section 739 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 or any similar

 

7



--------------------------------------------------------------------------------

   legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date, and (ii) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by replacing the parenthetical beginning
after the word “regulation” in the second line thereof the words “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”.

(b) Failure to Deliver

   Applicable.

(c) Insolvency Filing:

   Applicable.

(d) Hedging Disruption:

   Applicable.

(e) Increased Cost of Hedging:

   Applicable.

(f) Increased Cost of Stock Borrow:

   Not Applicable.

(g) Loss of Stock Borrow:

   Not Applicable.

Hedging Party:

   CS for all applicable Additional Disruption Events.

Determining Party:

   CS for all applicable Extraordinary Events.

Non-Reliance:

   Applicable.

Agreements and Acknowledgments Regarding Hedging Activities:

   Applicable.

Additional Acknowledgments:

   Applicable.

 

  3. Calculation Agent: CS.

 

  4. Account Details:

CS Payment Instructions:

The Bank of New York, NY

SWIFT: IRVTUS3N

Bank Routing: 021 000 018

Account Name: Credit Suisse International

Account No.: 890-0360-968

Counterparty Payment Instructions:

To be provided by Counterparty.

 

  5. Offices:

The Office of CS for the Transaction is:

Credit Suisse International

One Cabot Square

London E14 4QJ

England

The Office of Counterparty for the Transaction is:

Attn: John Tschirhart

Tel: (713) 622-3311

Fax: (713) 622-5101

 

8



--------------------------------------------------------------------------------

  6. Notices: For purposes of this Confirmation:

(a) Address for notices or communications to Counterparty:

 

  To: ATP Oil and Gas Corporation

       Attn: John Tschirhart

       Tel: (713) 622-3311

       Fax: (713) 622-5101

(b) Address for notices or communications to CS:

 

  To: Credit Suisse Securities (USA) LLC

       Eleven Madison Avenue

       New York, NY 10010-3629

  Telephone No: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538
6886

  Facsimile: (212) 325 8173

 

  7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, CS as follows.

(i) On the Trade Date and the date on which Counterparty makes the Settlement
Method election, (A) none of Counterparty and its officers and directors is
aware of any material nonpublic information regarding Counterparty or the Shares
and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(ii) Counterparty is not entering into this Confirmation or any Transaction to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) or otherwise in violation of the Exchange Act.

(iii) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(iv) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(v) On the Trade Date, each Expiration Date for any Component for which the
Settlement Price exceeds the Cap Price and, if Physical Settlement applies, each
Expiration Date, Counterparty shall not, and shall cause its affiliates and
affiliated purchasers (each as defined in Rule 10b-18 under the Exchange Act
(“Rule 10b-18”)) not to, directly or indirectly (including, without limitation,
by means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through CS.

 

9



--------------------------------------------------------------------------------

(vi) Prior to the Trade Date, Counterparty shall deliver to CS a resolution of
Counterparty’s board of directors authorizing the Transactions and such other
certificate or certificates as CS shall reasonably request.

(vii) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and payment by Counterparty of an amount equal to the Premium to purchase Shares
would not impair Counterparty’s ability to pay its debts as they become due in
the usual course of business and would not cause Counterparty’s total assets to
be less than its total liabilities.

(viii) On the Trade Date, each Expiration Date for any Component for which the
Settlement Price exceeds the Cap Price and, if Physical Settlement applies, each
Expiration Date, the Shares shall not be subject to a “restricted period,” as
such term is defined in Regulation M under the Exchange Act.

(ix) Counterparty shall not, at any time during the period starting on the Trade
Date and ending on the final Expiration Date communicate, directly or
indirectly, any material nonpublic information concerning itself or the Shares
or purchases of Shares by CS (or its agent or affiliate) to any Relevant CSNY
Personnel (as defined below). “Relevant CSNY Personnel” means any employee of CS
or any affiliate, except employees that CS has notified Counterparty in writing
are not “Relevant CSNY Personnel”.

(x) Counterparty shall not enter into or alter any hedging transaction relating
to the Shares corresponding to or offsetting any Transaction. Counterparty also
acknowledges and agrees that any amendment, modification, waiver or termination
of this Confirmation or the Agreement must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c) under the Exchange Act. Without limiting the generality of the
foregoing, any such amendment, modification, waiver or termination shall be made
in good faith and not as part of a plan or scheme to evade the prohibitions of
Rule 10b-5 under the Exchange Act.

(xi) During the period from the earliest Valuation Date to the latest Settlement
Date, Counterparty shall (i) notify CS prior to the opening of trading in the
Shares on any day on which Counterparty makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act of 1933, as
amended (the “Securities Act”)) of any merger, acquisition, or similar
transaction involving a recapitalization relating to Counterparty (other than
any such transaction in which the consideration consists solely of cash and
there is no valuation period), (ii) promptly notify CS following any such
announcement that such announcement has been made, and (iii) promptly deliver to
CS following the making of any such announcement a certificate indicating
(A) Counterparty’s average daily Rule 10b-18 purchases (as defined in Rule
10b-18) during the three full calendar months preceding the date of the
announcement of such transaction and (B) Counterparty’s block purchases (as
defined in Rule 10b-18) effected pursuant to paragraph (b)(4) of Rule 10b-18
during the three full calendar months preceding the date of the announcement of
such transaction. In addition, Counterparty shall promptly notify CS of the
earlier to occur of the completion of such transaction and the completion of the
vote by target stockholders. Counterparty acknowledges that any such public
announcement may cause CS to elect to treat one or more Scheduled Trading Days
as Disrupted Days pursuant to paragraph 8(b) below. Accordingly, Counterparty
acknowledges that its actions in relation to any such announcement or
transaction must comply with the standards set forth in subclause
(x) immediately above.

(xii) Neither Counterparty nor any “affiliated purchaser” (as defined in Rule
10b-18 under the Exchange Act) has made any purchases of blocks pursuant to the
proviso in Rule 10b-18(b)(4) under the Exchange Act during either (i) the four
full calendar weeks immediately preceding the Trade Date or (ii) during the
calendar week in which the Trade Date occurs.

(b) Each of CS and Counterparty represents to the other that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

 

10



--------------------------------------------------------------------------------

(c) Each of CS and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to CS that (i) it has the financial ability to bear the
economic risk of its investment in the Transaction and is able to bear a total
loss of its investment, (ii) it is an “accredited investor” as that term is
defined in Regulation D as promulgated under the Securities Act, (iii) it is
entering into the Transaction for its own account and without a view to the
distribution or resale thereof, and (iv) the assignment, transfer or other
disposition of the Transaction has not been and will not be registered under the
Securities Act and is restricted under this Confirmation, the Securities Act and
state securities laws.

(d) The parties intend for the Transaction to comply with the requirements of
Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and this Confirmation to
constitute a binding contract, instruction or plan satisfying the requirements
of 10b5-1(c) and to be interpreted to comply with the requirements of Rule
10b5-1(c).

(e) Counterparty agrees and acknowledges that CS is a “financial institution,”
“swap participant” and “financial participant” within the meaning of Sections
101(22), 101(53C) and 101(22A) of Title 11 of the Bankruptcy Code. Counterparty
further agrees and acknowledges (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that CS is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

 

  8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If CS shall owe Counterparty any amount pursuant to
“Consequences of Merger Events and Tender Offers” above or Sections 12.6, 12.7
or 12.9 of the Equity Definitions or pursuant to Section 6(d)(ii) of the
Agreement (a “Payment Obligation”), Counterparty shall have the right, in its
sole discretion, to require CS to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to CS, confirmed in writing within one Scheduled Trading Day,
between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the relevant
merger date, Announcement Date, Early Termination Date or date of cancellation
or termination in respect of an Additional Disruption Event (“Notice of Share
Termination”); provided that if Counterparty does not elect to require CS to
satisfy its Payment Obligation by the Share Termination Alternative, CS shall
have the right, in its sole discretion, to elect to satisfy its Payment
Obligation by the Share Termination Alternative, notwithstanding Counterparty’s
failure to elect or election to the contrary; and provided further that
Counterparty shall not have the right to so elect (but, for the avoidance of
doubt, CS shall have the right to so elect) in the event of (i) an Insolvency, a
Nationalization or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (ii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party, which Event of Default or
Termination Event resulted from an event or events within Counterparty’s
control. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Additional Disruption Event, as applicable:

 

Share Termination Alternative:

   Applicable and means that CS shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events and Tender Offers”
above, Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as applicable, or such later date as the Calculation Agent may
reasonably determine (the “Share Termination Payment Date”), in satisfaction of
the Payment Obligation.

 

11



--------------------------------------------------------------------------------

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to the parties at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

   In the case of a Termination Event, Event of Default or Delisting, one Share
or, in the case of a Merger Event, a Tender Offer, an Insolvency or a
Nationalization, a unit consisting of the number or amount of each type of
property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Merger Event, Tender Offer, Insolvency or
Nationalization. If such Merger Event, Tender Offer, Insolvency or
Nationalization involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:

   Applicable.

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” were applicable, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).

(b) Share Deliveries. Notwithstanding anything to the contrary herein, CS may,
by prior notice to Counterparty, satisfy its obligation to deliver any Shares or
other securities on any date due (an “Original Delivery Date”) by making
separate deliveries of Shares or such securities, as the case may be, at more
than one times on or prior to the thirtieth day following the Original Delivery
Date, so long as the aggregate number of Shares and other securities so
delivered on or prior to such thirtieth day following the Original Delivery Date
is equal to the number thereof required to be delivered on such Original
Delivery Date.

(c) Equity Rights; No Collateral by Counterparty. CS acknowledges and agrees
that this Confirmation is not intended to convey to it rights with respect to
any Transaction that are senior to the claims of common stockholders in the
event of Counterparty’s bankruptcy. For the avoidance of doubt, the parties
agree that the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.
For the avoidance of doubt, the parties acknowledge that the obligations of
Counterparty under any Transaction are not secured by any collateral that would
otherwise secure such obligations under or pursuant to any other agreement.

(d) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of CS, any Shares (the “Hedge Shares”) acquired by CS
for the purpose of hedging

 

12



--------------------------------------------------------------------------------

its obligations pursuant to such Transaction cannot be sold in the public market
by CS without registration under the Securities Act, Counterparty shall, at its
election: (i) in order to allow CS to sell the Hedge Shares in a registered
offering, make available to CS an effective registration statement under the
Securities Act to cover the resale of such Hedge Shares and (A) enter into an
agreement, in form and substance satisfactory to CS substantially in the form of
an underwriting agreement for a registered offering of common stock, (B) provide
to CS, accountant’s “comfort” letters in customary form for registered offerings
of equity securities, (C) provide to CS, disclosure opinions of nationally
recognized outside counsel to Counterparty reasonably acceptable to CS,
(D) provide to CS, other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
to CS, a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if CS, in its sole reasonable discretion, is
not satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
shall apply at the election of Counterparty; (ii) in order to allow CS to sell
the Hedge Shares in a private placement, enter into a private placement
agreement substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
satisfactory to CS, including customary representations, covenants, blue sky and
other governmental filings and/or registrations, indemnities to CS, due
diligence rights for CS, opinions and certificates and such other documentation
as is customary for private placements agreements, all reasonably acceptable to
CS (in which case the Calculation Agent shall make any adjustments to the terms
of the Transaction that are necessary, in its reasonable judgment, to compensate
CS for any discount from the public market price of the Shares incurred on the
sale of Hedge Shares in a private placement); or (iii) purchase the Hedge Shares
from CS at the VWAP Price on such Exchange Business Days and in the amounts as
specified by CS in good faith.

(e) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give CS a written notice of such
repurchase (a “Repurchase Notice”) on such day if, following such repurchase,
the Notice Percentage as determined on such day is (i) greater than 3.5% and
(ii) greater by 0.5% than the Notice Percentage included in the immediately
preceding Repurchase Notice (or, in the case of the first such Repurchase
Notice, greater than the Notice Percentage as of the date hereof). The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the aggregate Number of Shares for all Components and the
denominator of which is the number of Shares outstanding on such day.

(f) Transfer and Assignment. Counterparty shall not transfer or assign its
rights or obligations hereunder and under the Agreement without the prior
written consent of CS. CS may transfer or assign without Counterparty’s consent
its rights and obligations hereunder and under the Agreement, in whole or in
part, to (i) any of its affiliates or (ii) any third party, in the case of each
of clause (i) and (ii), with a rating for its long term, unsecured and
unsubordinated indebtedness of AA or better by Standard and Poor’s Rating Group,
Inc. or its successor (“S&P”), or Aa2 or better by Moody’s Investor Service,
Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate such debt, at least
an equivalent rating or better by a substitute agency rating mutually agreed by
Counterparty and CS. CS shall as soon as reasonably practicable notify
Counterparty of any such transfer or assignment. If at any time at which (1) the
Equity Percentage exceeds 8.5% (2) CS, CS Group (as defined below) or any person
whose ownership position would be aggregated with that of CS or CS Group (CS, CS
Group or any such person, a “CS Person”) under Subchapter M of Chapter 21 of the
Texas Business Organizations Code (such subchapter, the “Texas Affiliated
Shareholder Statute”) or other federal, state or local regulations or regulatory
orders applicable to ownership of Shares (“Applicable Laws”), owns, beneficially
owns, constructively owns, controls, holds the power to vote or otherwise meets
a relevant definition of ownership in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator) of a CS Person under Applicable Laws (including, without
limitation, “affiliated shareholder” status under the Texas Affiliated
Shareholder Statute) and with respect to which such requirements have not been
met or the relevant approval has not been received minus (y) 1% of the number of
Shares outstanding on the date of determination (any such condition described in
clause (1) or (2), an “Excess Ownership Position”), CS, in its discretion, is
unable to effect a transfer or assignment to a third party after its
commercially reasonable efforts on pricing terms reasonably acceptable to CS
such that an Excess Ownership Position no longer

 

13



--------------------------------------------------------------------------------

exists, CS may designate any Scheduled Trading Day as an Early Termination Date
with respect to a portion (the “Terminated Portion”) of the Transaction, such
that an Equity Ownership Position no longer exists following such partial
termination. In the event that CS so designates an Early Termination Date with
respect to a portion of the Transaction, a payment or delivery shall be made
pursuant to Section 6 of the Agreement and Section 8(a) of this Confirmation as
if (i) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Terminated Portion of the Transaction,
(ii) Counterparty were the sole Affected Party with respect to such partial
termination, (iii) such portion of the Transaction were the only Terminated
Transaction and (iv) CS were the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that CS and any of its affiliates
subject to aggregation with CS for purposes of the “beneficial ownership” test
under Section 13 of the Exchange Act and all persons who may form a “group”
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act) with CS
(collectively, “CS Group”) “beneficially own” (within the meaning of Section 13
of the Exchange Act) without duplication on such day and (B) the denominator of
which is the number of Shares outstanding on such day. In the case of a transfer
or assignment by Counterparty of its rights and obligations hereunder and under
the Agreement, in whole or in part (any such Options so transferred or assigned,
the “Transfer Options”), to any party, withholding of such consent by CS shall
not be considered unreasonable if such transfer or assignment does not meet the
following reasonable conditions that CS may impose:

(A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 8(g) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(e) of this
Confirmation;

(B) Any Transfer Options shall only be transferred or assigned to a third party
that is a U.S. person (as defined in the Internal Revenue Code of 1986, as
amended);

(C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to,
undertakings with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of CS, will not expose CS to material
risks under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty as are requested and reasonably satisfactory
to CS;

(D) CS will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that CS would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

(F) Without limiting the generality of clause (B), Counterparty shall have
caused the transferee to make such Payee Tax Representations and to provide such
tax documentation as may be reasonably requested by CS to permit CS to determine
that results described in clauses (D) and (E) will not occur upon or after such
transfer and assignment; and

(G) Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by CS in connection with such
transfer or assignment.

If at any time the senior unsecured debt of CS is rated Baa1 or lower by Moody’s
Investor Services, Inc. (“Moody’s”) or BBB+ or lower by Standard and Poor’s
Rating Services (“S&P”) (a “Ratings Downgrade”), then on or before the date
three Exchange Business Days following the occurrence of such Ratings Downgrade
(the “Downgrade Deadline”), either (i) CS agrees to provide collateral to
Counterparty on a mark-to-market basis to secure CS's obligations hereunder on
terms commercially reasonably acceptable to Counterparty and CS or (ii) CS shall
transfer and assign its obligations hereunder to a person with (or whose
obligations hereunder are fully and unconditionally guaranteed by a person with)
a credit rating of A2 or higher from Moody’s and A or higher from S&P (and
Counterparty agrees that it will not object to any such transfer and
assignment). In the case of clause (i), eligible collateral shall

 

14



--------------------------------------------------------------------------------

include cash, cash equivalents and equity securities of Counterparty, including
without limitation Shares and any warrants issued by Counterparty, and any other
collateral reasonably acceptable to Counterparty, and the Calculation Agent
shall make all determinations of exposure and collateral value.

(g) Indemnification; Contribution. (i) Counterparty agrees to indemnify and hold
harmless CS, its affiliates, their respective directors, officers, employees,
agents, advisors, brokers and representatives and each person who controls CS or
its affiliates within the meaning of either the Securities Act or the Exchange
Act against, and Counterparty agrees that no indemnified party shall have any
liability to Counterparty or any of its affiliates, officers, directors, or
employees for, any losses, claims, damages, liabilities (whether direct or
indirect, in contract, tort or otherwise) or expenses, joint or several, to
which any indemnified party may become subject under the Securities Act, the
Exchange Act (including without limitation, under Section 16 of the Exchange Act
relating to or arising out of Counterparty’s failure to promptly provide CS with
a Repurchase Notice in accordance with the provisions contained in this
Confirmation) or other federal or state law or regulation, at common law or
otherwise, insofar as such losses, claims, damages, liabilities or expenses (or
actions, claims, investigations or proceedings in respect thereof, whether
commenced or threatened) (i) arise out of or relate to (A) actions or failures
to act by Counterparty or (B) actions or failures to act by an indemnified party
with the consent, upon the direction of or with the knowledge of Counterparty or
(ii) otherwise arise out of or relate to the Transaction or any related
transactions, provided that this clause (ii) shall not apply to the extent, but
only to the extent, that any losses, claims, damages, liabilities or expenses of
an indemnified party have resulted primarily from the gross negligence or
willful misconduct of such indemnified party. Counterparty agrees to reimburse
promptly each such indemnified party for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damages, liability, expense or action. This indemnity agreement will be
in addition to any liability which Counterparty may otherwise have, and shall
survive the completion of the Transaction contemplated by this Confirmation and
shall inure to the benefit of any permitted assignee or designee of CS.

(ii) Contribution. If the indemnification provided for this Section 8(g) is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party, in lieu of indemnifying such indemnified party, shall contribute to the
amount paid or payable by such indemnified party as a result of such losses,
claims, damages, liabilities or expenses, in such proportion as is appropriate
to reflect not only the relative fault of Counterparty on the one hand and of CS
on the other in connection with the statements or omissions which resulted in
such losses, claims, damages, expenses or liabilities, but also any other
relevant equitable considerations. The amount paid or payable by a party as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with investigating or defending any action
or claim. The parties agree that it would not be just and equitable if
contribution pursuant to this Section 8(g)(ii) were determined by a method of
allocation that does not take account of the equitable considerations referred
to in this paragraph. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

(iii) Legal Proceedings. Counterparty shall not, without the prior written
consent of CS, effect any settlement of any pending or threatened proceeding in
respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability arising from such proceeding.

(h) Right to Extend. If the Settlement Price for any Component exceeds the Cap
Price or if Physical Settlement applies, CS may postpone the Expiration Date for
such Component or any other date of valuation or delivery by CS, with respect to
some or all of the relevant Options, if CS determines, in its reasonable
discretion, that such extension is reasonably necessary or appropriate to
preserve CS’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the relevant market or markets or to enable CS to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if CS were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to CS.

 

15



--------------------------------------------------------------------------------

(i) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction or Share Forward Transaction, then
following the announcement or occurrence of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material effect on the theoretical value of the relevant Shares or options on
the Shares and, if so, will (i) make appropriate adjustment(s), if any, to any
one or more of:’ and the portion of the sentence immediately preceding clause
(ii) of clause (B) is hereby amended by deleting the words “diluting or
concentrative” and the words “(provided that no adjustments will be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares)” and replacing such latter phrase
with the words “(and, for the avoidance of doubt, adjustments may be made to
account solely for changes in volatility, stock loan rate or liquidity relative
to the relevant Shares)”; and

(ii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative”.

(j) Netting and Set-off. (i) If on any date cash would otherwise be payable or
Shares or other property would otherwise be deliverable hereunder or pursuant to
the Agreement and cash would otherwise be payable or Shares or other property
would otherwise be deliverable hereunder or pursuant to the Agreement and the
type of property required to be paid or delivered by each such party on such
date is the same, then, on such date, each such party’s obligation to make such
payment or delivery will be automatically satisfied and discharged and, if the
aggregate amount that would otherwise have been payable or deliverable by one
such party exceeds the aggregate amount that would otherwise have been payable
or deliverable by the other such party, replaced by an obligation of the party
by whom the larger aggregate amount would have been payable or deliverable to
pay or deliver to the other party the excess of the larger aggregate amount over
the smaller aggregate amount.

(ii) In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, CS shall have the right to terminate,
liquidate and otherwise close out the Transaction and to set off any obligation
or right that CS or any affiliate of CS may have to or against Counterparty
hereunder or under the Agreement against any right or obligation CS or any of
its affiliates may have against or to Counterparty hereunder or under the
Agreement, including without limitation any right to receive a payment or
delivery pursuant to any provision of the Agreement or hereunder. In the case of
a set-off of any obligation to release, deliver or pay assets against any right
to receive assets of the same type, such obligation and right shall be set off
in kind. In the case of a set-off of any obligation to release, deliver or pay
assets against any right to receive assets of any other type, the value of each
of such obligation and such right shall be determined by the Calculation Agent
and the result of such set-off shall be that the net obligor shall pay or
deliver to the other party an amount of cash or assets, at Counterparty’s
option, with a value (determined, in the case of a delivery of assets, by the
Calculation Agent) equal to that of the net obligation. In determining the value
of any obligation to release or deliver Shares or any right to receive Shares,
the value at any time of such obligation or right shall be determined by
reference to the market value of the Shares at such time, as determined by the
Calculation Agent. If an obligation or right is unascertained at the time of any
such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation or right, in which case set-off will be effected in
respect of that estimate, and the relevant party shall account to the other
party at the time such obligation or right is ascertained.

(iii) Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(j)) or any

 

16



--------------------------------------------------------------------------------

other agreement between the parties to the contrary, CS may net and set off any
rights of CS against or obligations of CS to Counterparty arising under the
Transaction only against obligations of CS to or rights of CS against
Counterparty arising under any other transaction or instrument if such
transaction or instrument does not convey rights to CS senior to the claims of
common stockholders in the event of Counterparty’s bankruptcy.

(k) Opinion. Counterparty shall deliver to CS an opinion of counsel, dated as of
the initial Trade Date and reasonably acceptable to CS in form and substance,
with respect to the due incorporation, existence and good standing of the
Counterparty in Counterparty jurisdiction of incorporation, the due
authorization, execution and delivery of the Confirmation, and the absence of
conflict of the execution and delivery of the Confirmation with applicable law
or regulation or any material agreement required filed as any exhibit to the
Company’s Annual or Quarterly Reports under the Exchange Act and the
Counterparty’s charter documents.

(l) The Agreement is further supplemented by the following provisions:

Termination Provisions:

1. The “Automatic Early Termination” provisions of Section 6(a) will not apply
to CS or Counterparty.

2. “Termination Currency” means United States Dollars.

3. Netting. The provisions of Section 2(c) of the Agreement will not apply.

4. Payments on Early Termination. Second Method and Loss.

Tax Representations. None.

(m) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND CS HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF CS OR ITS AFFILIATES OR
COUNTERPARTY OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

(n) Governing Law. THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(o) Counterparts. This Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Confirmation by signing and delivering one or more
counterparts.

(p) Role of Agent. Credit Suisse Securities (USA) LLC in its capacity as Agent
will be responsible for (A) effecting the Transaction, (B) issuing all required
confirmations and statements to CS and Counterparty, (C) maintaining books and
records relating to the Transaction in accordance with its standard practices
and procedures and in accordance with applicable law and (D) unless otherwise
requested by Counterparty, receiving, delivering, and safeguarding
Counterparty’s funds and any securities in connection with the Transaction, in
accordance with its standard practices and procedures and in accordance with
applicable law.

 

  (i)

Agent is acting in connection with the Transaction solely in its capacity as
Agent for CS and Counterparty pursuant to instructions from CS and Counterparty.
Agent shall have no responsibility or personal liability to CS or Counterparty
arising from any failure by CS or Counterparty to pay or perform any obligations
hereunder, or to monitor or enforce compliance by CS or Counterparty with any
obligation hereunder, including, without

 

17



--------------------------------------------------------------------------------

 

limitation, any obligations to maintain collateral, except, in each case, for
its gross negligence, bad faith or willful misconduct. Each of CS and
Counterparty agrees to proceed solely against the other to collect or recover
any securities or monies owing to it in connection with or as a result of the
Transaction, and CS agrees that it shall be liable to Counterparty for any and
all actions of Agent. Agent shall otherwise have no liability in respect of the
Transaction, except for its gross negligence, bad faith or willful misconduct in
performing its duties as Agent.

 

  (ii) Any and all notices, demands, or communications of any kind relating to
the Transaction between CS and Counterparty shall be transmitted exclusively
through Agent at the following address:

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, NY 10010-3629

For payments and deliveries:

Facsimile No.: (212) 325 8175

Telephone No.: (212) 325 8678 / (212) 325 3213

For all other communications:

Facsimile No.: (212) 325 8173

Telephone No.: (212) 325 8676 / (212) 538 5306 / (212) 538 1193 / (212) 538 6886

 

  (iii) The date and time of the Transaction evidenced hereby will be furnished
by the Agent to CS and Counterparty upon written request.

 

  (iv) The Agent will furnish to Counterparty upon written request a statement
as to the source and amount of any remuneration received or to be received by
the Agent in connection with the Transaction evidenced hereby.

 

  (v) CS and Counterparty each represents and agrees (A) that the Transaction is
not unsuitable for it in the light of such party’s financial situation,
investment objectives and needs and (B) that it is entering into the Transaction
in reliance upon such tax, accounting, regulatory, legal and financial advice as
it deems necessary and not upon any view expressed by the other or the Agent.

 

  (vi) CS is regulated by The Securities and Futures Authority and has entered
into the Transaction as principal. The time at which the Transaction was
executed will be notified to Counterparty (through the Agent) on request.

 

18



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by CS) correctly sets forth the terms of the agreement between CS
and Counterparty, by manually signing this Confirmation or this page hereof as
evidence of agreement to such terms and providing the other information
requested herein and immediately returning an executed copy to Credit Suisse
Securities (USA) LLC, Eleven Madison Avenue, New York, NY 10010-3629, Facsimile
No. (212) 325-8173.

 

Yours faithfully, CREDIT SUISSE INTERNATIONAL By:  

/s/ Shui Wong

  Name: Shui Wong   Title: Authorized Signatory By:  

/s/ Louis J. Impellizeri

  Name: Louis J. Impellizeri   Title: Authorized Signatory CREDIT SUISSE
SECURITIES (USA) LLC By:  

/s/ Shui Wong

  Name: Shui Wong   Title: Vice President

 

Agreed and Accepted By: ATP OIL AND GAS CORPORATION By:  

/s/ Al Reese, Jr.

  Name: Al Reese, Jr.   Title: CFO



--------------------------------------------------------------------------------

ANNEX A

 

Component

  

Number of Options

  

Expiration Date

1

   351,914    3-Sep-2014

2

   351,914    4-Sep-2014

3

   351,914    5-Sep-2014

4

   351,914    8-Sep-2014

5

   351,914    9-Sep-2014

6

   351,914    10-Sep-2014

7

   351,914    11-Sep-2014

8

   351,914    12-Sep-2014

9

   351,914    15-Sep-2014

10

   351,914    16-Sep-2014

11

   351,914    17-Sep-2014

12

   351,914    18-Sep-2014

13

   351,914    19-Sep-2014

14

   351,914    22-Sep-2014

15

   351,914    23-Sep-2014

16

   351,914    24-Sep-2014

17

   351,914    25-Sep-2014

18

   351,914    26-Sep-2014

19

   351,914    29-Sep-2014

20

   351,914    30-Sep-2014

21

   351,914    1-Oct-2014

22

   351,914    2-Oct-2014

23

   351,914    3-Oct-2014

24

   351,914    6-Oct-2014

25

   351,914    7-Oct-2014

26

   351,914    8-Oct-2014

27

   351,914    9-Oct-2014

28

   351,914    10-Oct-2014

29

   351,914    13-Oct-2014

30

   351,914    14-Oct-2014

31

   351,914    15-Oct-2014

32

   351,914    16-Oct-2014

33

   351,914    17-Oct-2014

34

   351,914    20-Oct-2014

35

   351,914    21-Oct-2014

36

   351,914    22-Oct-2014

37

   351,914    23-Oct-2014

38

   351,914    24-Oct-2014

39

   351,914    27-Oct-2014

40

   351,917    28-Oct-2014

 

A-1